B. F. SAFFOLD, J.
This cause, being an indictment for felony, having been tried at a special term of the court held not on the application of the accused, nor in consequence of the failure to hold a regular term, must be reversed. — Rev. Code, § 752; Gully v. The State, in MS.
The testimony of Burgess respecting the unfriendly feeling of one of the defendants towards himself, it being his cotton that was burned, and the threat of another defendant towards the owner of the gin-house burned, was properly admitted in evidence. When it is shown that a crime has been committed, and the circumstances point to the accused as the guilty agent, proof of a motive to commit the offense, though weak and inconclusive evidence, is nevertheless admissible. The jury should be guarded as to the importance they attach to it, and especially should they not suffer it to affect the case of a co-defendant to whom it does not apply. — Balaam v. The State, 17 Ala. 451.
The declaration of the defendant Tom Petway, on his *35return to jail during a recess in the trial, concerning the witness Burrell, was irrelevant.
A general consideration of the charges asked for the defendants and refused, will be sufficient. The evidence tended to show a burning of the gin-house by the ignition of matches passing through the gin, which were thrown by the defendants into the cotton to be ginned. Every man is presumed to intend the natural, necessary, and even probable consequences of an act which he intentionally performs. There must also be some adaptation in the thing done to accomplish the thing intended. — 1 Bish. Cr. Law, §§ 518, 516. If the defendants put the matches in the gin-house amidst the unginned cotton, with the intention and expectation of their being ignited by the necessary or probable handling of the cotton, or in such handling, and they were ignited, in consequence of which the gin-house was burned, they would be guilty of burning it. As the house was charged to be the property of Petway, it was necessary so to prove it, but it was immaterial to whom the cotton belonged.
The judgment is reversed, and the cause remanded.